   Case 19-11510-R Document 27 Filed in USBC ND/OK on 07/23/19 Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                                                                                   Filed/Docketed
                          NORTHERN DISTRICT OF OKLAHOMA
                                                                                    Jul 23, 2019
IN RE:                                                )
                                                      )
INVERNESS VILLAGE, an Oklahoma                        )
     not for profit corporation,                      )       Case No.: 19-11510-R
                                                      )       (Chapter 11)
                                                      )
                                       Debtor.        )
                                                      )

                             ORDER AND NOTICE OF HEARING

          Upon review of the “Application for Expedited Hearing” filed on July 23, 2019, at Docket

No. 26, and noting good cause for the relief requested therein,

          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that a hearing shall be held

on the 25th day of July, 2019 at 9:30 a.m. in Courtroom 1, The Federal Building, 224 South

Boulder Avenue, Tulsa, Oklahoma, before the undersigned Bankruptcy Judge on the following

matter:

          Motion of Debtor for Approval of Certain Cash Management and Operational Issues
          [Docket No. 25] (the “Motion”).

          IT IS FURTHER ORDERED that the Debtor shall provide notice by prompt means to

those persons listed on the List of 20 Largest Creditors filed herein, the U.S. Trustee, the Oklahoma

Department of Health, the Oklahoma Department of Securities, UMB Bank, N.A., Asbury

Communities, Inc., the Oklahoma Attorney General, and any parties that have requested notice in

this case.

          SO ORDERED this 23rd day of July, 2019.



                                                              DANA L. RASURE&+,()-8'*(
                                                              UNITED STATES BANKRUPTCY &2857
